t c memo united_states tax_court nelly mencias petitioner v commissioner of internal revenue respondent docket no filed date jennifer correa riera joseph a diruzzo iii paul c shuman and christopher j rajotte for petitioner brian a pfeifer for respondent memorandum findings_of_fact and opinion pugh judge petitioner seeks review under sec_6015 of respondent’s determination that she is not entitled to relief from joint_and_several unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect at all relevant times rule references are to the tax_court rules_of_practice and procedure liability for taxable_year with respect to a balance due of dollar_figure that was reported on a form 1040x amended u s individual_income_tax_return amended_return that she filed with her former spouse efrain cesar ramirez the issue for decision is whether petitioner is entitled to equitable relief from joint_and_several_liability under sec_6015 findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in florida at the time her petition was timely filed originally from honduras petitioner has lived in the united_states since she has a high school education from honduras she is a housekeeper and in the year at issue she earned_income for housekeeping services petitioner and mr ramirez married on date they separated in date and divorced in date in the process they entered into a marital settlement agreement agreement dated date according to their agreement mr ramirez would be responsible for any and all debts to the internal_revenue_service for any year s prior to year of divorce the agreement recognized that mr ramirez’ income was not stable he was in arrears for child_support and the mortgage on the marital home was in foreclosure in addition it recognized that the bank accounts were not equitably distributed at the time petitioner and mr ramirez separated specifically mr ramirez kept a certificate of deposit worth dollar_figure and a bank account with a balance of dollar_figure the agreement also stated that mr ramirez said these accounts had been depleted the agreement provided that mr ramirez would pay a dollar_figure debt to a mutual friend in dollar_figure-per-month installments finally the agreement stated that petitioner was represented by counsel and mr ramirez was advised to seek counsel but chose to represent himself throughout their marriage petitioner and mr ramirez filed joint federal_income_tax returns for mr ramirez filed a joint form_1040 u s individual_income_tax_return original return prepared by tri stars multiservice corp tri stars petitioner was aware that the original return had been filed but she was not shown the return before it was filed and did not sign it nonetheless the parties stipulated that this was a joint_return the original return claimed an overpayment of dollar_figure resulting among other things from claiming petitioner’s nephew as a dependent claiming a loss deduction on schedule c profit or loss from business for mr ramirez failing to report petitioner’s schedule c income of dollar_figure and claiming an increased child_tax_credit and an increased earned_income_credit on or about date the refund was sent via direct deposit to a bank account ending in controlled by mr ramirez petitioner did not receive any of the refund in date petitioner and mr ramirez were informed that tri stars was being investigated by the internal_revenue_service irs criminal_investigation_division the investigation culminated in a permanent injunction barring tri stars from preparing tax returns on date petitioner and mr ramirez filed the amended_return they did not claim petitioner’s nephew as a dependent reduced the child_tax_credit and earned_income_credit claimed eliminated mr ramirez’ schedule c loss deduction and included petitioner’s schedule c income of dollar_figure for housekeeping services as a consequence they reported a total_tax liability of dollar_figure on the amended_return composed of an income_tax_liability of dollar_figure and a self-employment_tax liability of dollar_figure which were attributable to petitioner’s schedule c income and a total balance due of dollar_figure the increase of dollar_figure over the total_tax liability reported on the amended see united_states v rodriguez no 13-20425-civ-altonaga simonton s d fla date permanent injunction entered at trial we took judicial_notice of the permanent injunction an amount equal to petitioner’s income was reported on the schedule c attached to the original return but that schedule c listed a principal business or profession of werehouse attributable to mr ramirez and the income reported on the schedule c was offset by losses return was attributable to the dollar_figure refund that mr ramirez had already received attached to the amended_return was a form_9465 installment_agreement request proposing payments of dollar_figure per month to be withdrawn from the same bank account ending in designated to receive the refund claimed on the original return a handwritten note on the amended_return stated please accept my refund from the form_1040 as partial payment dollar_figure thanks respondent’s records reflect that mr ramirez’ tax overpayment of dollar_figure was applied against the balance due on date respondent’s records also show that on date petitioner’ sec_2012 tax overpayment of dollar_figure was applied against the dollar_figure balance due for and that additional overpayments due to mr ramirez for and were applied to offset the remainder of that balance on date respondent received petitioner’s form_8857 request for innocent spouse relief in her opening posttrial brief petitioner conceded the tax_liability reported on the amended_return that was attributable to her income namely the dollar_figure and argued that she should not be liable for the remaining dollar_figure--the amount attributable solely to the refund paid to mr ramirez specifically petitioner stated that she understands that she is liable for tax owed on earnings she generated as a housekeeper and asked us to order the service to refund any funds held in excess of tax due as a result of her earnings with attendant statutory interest opinion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making this election each spouse generally is jointly and severally liable for the entire tax due for that taxable_year sec_6013 see 132_tc_203 in certain circumstances a spouse may seek relief from joint_and_several_liability under procedures set forth in sec_6015 if the requesting spouse does not otherwise qualify for relief the requesting spouse may seek equitable relief under sec_6015 if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency sec_1_6015-4 income_tax regs because this case involves failure_to_pay_tax shown on a return rather than a deficiency petitioner may be eligible for relief under sec_6015 only see 120_tc_137 this court has jurisdiction to review respondent’s denial of petitioner’s request for equitable relief under sec_6015 see sec_6015 in doing so we apply a de novo standard of review as well as a de novo scope of review porter v commissioner t c pincite petitioner bears the burden of proving that she is entitled to relief under sec_6015 see rule a see also porter v commissioner t c pincite the commissioner has outlined procedures for determining whether a requesting spouse qualifies for equitable relief under sec_6015 from joint_and_several_liability we consult these procedures when reviewing the commissioner’s denial of relief but we are not bound by them as our analysis and determination ultimately turn on an evaluation of all the facts and circumstances 136_tc_432 molinet v commissioner tcmemo_2014_109 sriram v commissioner tcmemo_2012_91 petitioner argues that we should not apply these procedures because among other things the regulation incorporating them sec_1_6015-4 income_tax regs incorporating revproc_2000_15 2000_1_cb_447 superseded by revproc_2003_61 2003_2_cb_296 superseded by revproc_2013_34 i r b is invalid we need not reach petitioner’s arguments regarding the validity of the regulation or our consultation of the revenue_procedure because as we explain below we conclude that petitioner is entitled to the relief that she seeks therefore the outcome would not change see eg 112_tc_240 rose v commissioner t c memo wl of course in those cases we reached our conclusions without resorting to the regulation at issue whereas here we do consult the revenue_procedure that petitioner asks us to ignore see carlson v commissioner t c pincite rose v commissioner wl at but whether or not the revenue_procedure is incorporated expressly into sec_1_6015-4 income_tax regs the weight we give it does not change we do not treat it as binding the revenue procedures set forth seven threshold conditions that a spouse must meet to qualify for relief under sec_6015 the requesting spouse filed a joint_return for the taxable_year for which relief is sought relief is not available to the requesting spouse under sec_6015 or c the claim for relief is timely filed no assets were transferred between the spouses as part of a fraudulent scheme the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not knowingly participate in the filing of a fraudulent joint_return and absent certain enumerated exceptions the tax_liability from which the requesting spouse seeks relief is attributable to an item of the nonrequesting spouse or an underpayment resulting from the nonrequesting spouse’s income revproc_2013_34 sec_4 2013_43_irb_397 the record establishes that petitioner satisfies the first six conditions and respondent raised only the seventh condition in his answering brief we therefore will focus on the seventh condition our analysis of this condition turns on how we read tax_liability the tax_liability reported on the amended_return is attributable to petitioner’s income from housekeeping services but that accounts for only dollar_figure of the total balance due of dollar_figure leaving dollar_figure and as noted above petitioner conceded the liability attributable to her income petitioner credibly testified that she did not benefit from the refund mr ramirez received and that mr ramirez not petitioner wrongfully reported income and claimed deductions on the original return reporting an amount equal to her income on a schedule c for himself claiming an offsetting loss deduction and an erroneous dependency_exemption deduction and reporting no schedule c income for her see kellam v commissioner tcmemo_2013_186 we therefore conclude that the dollar_figure remaining at issue before us arises only from the refund mr ramirez obtained through his wrongful reporting of their income and claiming of deductions because we find that she was not involved in this wrongful reporting and it was this wrongful reporting that gave rise to the underpayment we also reject respondent’s argument that the underpayment reported on the amended_return resulted from overstated credits and overstated exemptions attributable to petitioner therefore as to the dollar_figure remaining at issue we conclude that petitioner satisfies the threshold conditions when the threshold conditions have been met the guidelines allow a requesting spouse to qualify for a streamlined determination of relief under sec_6015 if all of the following conditions are met the requesting spouse is divorced from the nonrequesting spouse is legally_separated from the nonrequesting spouse under state law is a widow or widower and is not an heir to the nonrequesting spouse’s estate that would have sufficient assets to pay the tax_liability or has not been a member of the same household as the nonrequesting spouse at any time during the 12-month_period ending on the date the irs makes its determination the requesting spouse will suffer economic hardship if relief is not granted and in an underpayment case such as this the requesting spouse had no knowledge or reason to know when the return was filed that the nonrequesting spouse would not or could not pay the tax_liability reported on the joint tax_return revproc_2013_34 sec_4 i r b pincite while we consider petitioner’s economic circumstances below as part of our facts and circumstances analysis she failed to offer specific evidence as to economic hardship we therefore conclude that she does not meet the streamlined conditions see hollimon v commissioner tcmemo_2015_157 at where a requesting spouse meets the threshold conditions but fails to qualify for relief under the guidelines for a streamlined determination the requesting spouse still may be eligible for equitable relief if taking into account all the facts and circumstances it would be inequitable to hold the requesting spouse liable for the underpayment see revproc_2013_34 sec_4 i r b pincite the following are nonexclusive factors that the commissioner takes into account when determining whether to grant equitable relief marital status economic hardship in the case of an underpayment knowledge or reason to know that the nonrequesting spouse would not or could not pay the tax_liability reported on the joint tax_return legal_obligation significant benefit compliance with tax laws and mental or physical health id i r b pincite in our overall facts and circumstances analysis we focus on the following factors first we consider petitioner’s marital status this factor weighs in favor of relief if the requesting spouse is no longer married to the nonrequesting spouse or was not a member of the same household for the 12-month_period ending on the date the commissioner issued his determination id sec_4 a petitioner and mr ramirez separated in and divorced in years before respondent’s determination was issued therefore this factor favors relief we also consider whether petitioner will suffer economic hardship if relief is not granted see id sec_4 b a requesting spouse suffers economic hardship if the satisfaction of the tax_liability in whole or in part would cause her to be unable to pay reasonable basic living_expenses id petitioner bears the burden of proving that she will suffer economic hardship if we do not grant her relief from joint_and_several_liability see rule a johnson v commissioner tcmemo_2014_240 at explaining that hardship cannot be hypothetical that the requesting spouse must introduce evidence to support the claim and that regular income along with savings available to the requesting spouse support the conclusion that there is no economic hardship petitioner offered no evidence as to her current economic position other than her testimony that she is a housekeeper we conclude that this factor is neutral the third factor we consider is whether petitioner knew that mr ramirez would not or could not pay the liability see revproc_2013_34 sec_4 c ii i r b pincite the form_9465 attached to the amended_return designated the same account for withdrawal of installment payments of the balance due as was designated to receive the refund on the original return and a handwritten note on the amended_return asked that mr ramirez’ overpayment for be applied toward the balance due however respondent directs us to the provisions in the marital settlement agreement regarding mr ramirez’ lack of stable income and statement that he had depleted the certificate of deposit and the bank account he received at the time of separation given the magnitude of the balance owed we must view this factor as weighing slightly against relief fourth we consider whether petitioner or mr ramirez had a legal_obligation to pay the outstanding balance due see revproc_2013_34 sec_4 d see also eg molinet v commissioner at finding the fact that the consent final judgment of dissolution of marriage signed by both parties which imposed the obligation to pay tax_liability on nonrequesting spouse weighed in favor of relief this factor is neutral however if the requesting spouse knew or had reason to know when entering into the agreement that the nonrequesting spouse would not pay revproc_2013_34 sec_4 d the marital settlement agreement expressly imposes that obligation on mr ramirez but does note as we discuss above that his income was not stable given our conclusion above we are constrained to conclude that this factor is neutral fifth we consider whether petitioner benefited significantly from the unpaid tax_liability or understatement see revproc_2013_34 sec_4 e i r b pincite we are convinced by petitioner’s testimony that mr ramirez received the entire dollar_figure refund that gave rise to the dollar_figure balance due on the amended_return and the fact that he kept the certificate of deposit and the bank account in the marital settlement agreement that she did not benefit from the unpaid liability therefore we conclude that this factor also weighs in favor of relief see eg hollimon v commissioner at fact that taxpayer received little or no benefit weighed in favor of relief molinet v commissioner at finding that use of funds by nonrequesting spouse weighed in favor of relief the other factors were not addressed on the record therefore we will treat them as neutral on balance we believe that the two factors favoring relief--the fact that petitioner and mr ramirez were divorced and the fact that she received none of the refund he improperly claimed on the original return of which he was the sole beneficiary--outweigh the factor weighing against relief--namely whether she knew or had reason to know he could not pay the balance due and we conclude that requiring petitioner in effect to return to the government the refund that mr ramirez improperly received would be inequitable considering all of the facts and circumstances before us on the basis of our examination of the record before us and the parties’ arguments we find that petitioner is entitled to relief under sec_6015 for the dollar_figure attributable to mr ramirez for because petitioner’ sec_2012 overpayment dollar_figure exceeds the amount of her liability conceded above dollar_figure petitioner may be entitled to a refund under sec_6015 to the extent not otherwise prohibited under sec_6511 and other sections not relevant to this case see 120_tc_137 applying sec_6015 to provide equitable relief and granting refund subject_to limitations in sec_6511 sec_6511 requires that a claim for credit or refund of an overpayment of any_tax in respect of which the taxpayer is required to file a return be filed within three years from the time the return was filed or two years from the time the tax was paid whichever period expires later we have no difficulty concluding here that petitioner filed a timely refund claim in washington v commissioner t c pincite the commissioner urged us to consider the date of the taxpayer’s claim for relief as the date of the taxpayer’s claim_for_refund and conceded that the taxpayer was entitled to a refund of amounts paid or applied within the two-year period preceding that date we rejected that date in favor of an even earlier date petitioner filed form_8857 on or before date the date respondent received it that date is less than two years after the date her overpayment for was applied to satisfy the liability at issue here date and under sec_6513 that overpayment was deemed made on the last day for paying her tax_liability which was date therefore we need not consider whether petitioner made an earlier claim and we hold that she is entitled to a refund of the difference between the amount of her overpayment dollar_figure and the amount of her conceded liability dollar_figure to reflect the foregoing and the concessions of the parties decision will be entered under rule
